Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 03/29/2019. Claims 1, 8, 12 and 19 are independent claims. Claims 1-22 have been examined and rejected in the current patent application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019 and 07/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding independent claim(s) 19-22, is rejected under 35 U.S.C. § 101, because the claims are directed to non-statutory subject matter. For a system, an apparatus, a device claim to fall within the statutory meaning 35 U.S.C. § 101, the body of the claim must include hardware. Independent claim 19 recites "A server cluster". The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. As such, the claim fails to fall within a statutory category. Therefore the claim contains non-statutory subject matter that cannot be patented. To overcome the rejection, the claim must contain hardware or a proper computer readable medium that is functionally and structurally interconnected with the software and supported by the original specification. The Claims do not show hardware explicitly and are non-statutory under the meaning 35 u.s.c. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herrnstadt (US 2012/0030246 A1, hereinafter Herrnstadt) in view of Erdogan et al. (US 2015/0234895 A1, hereinafter Erdogan) and in view of Lee et al. (US 2017/0147644 A1, hereinafter Lee). 
Regarding independent claim(s) 1, Herrnstadt discloses a control method for performing a multi-table join operation, comprising: parsing a query statement, to obtain query conditions, table names, and fields that are in tables corresponding to the table names and that are used in the query statement (Herrnstadt discloses many systems also implement indexes as additional data structures to enable fast random access to a specific row or rows. An index encodes a column or several columns (the key of the index) in a way that facilitates navigation to rows based on a key value. Each index entails an added cost of constructing and maintaining the index data structure if the data changes. The user, however, is presented with a non-redundant view of the data as tables and is generally unaware of this and other underlying redundancy. Minimizes redundancy by dividing the data into multiple tables and normalizing the single redundant author-book table produces individual author and book tables. The author table includes the information about each author one time; the book table, information about each book one time. Multiple join is a query that contains the same or different join types, which are used more than once. A query response must process one join operation for each relationship that needs to be resolved. Joins are used to combine the rows from multiple tables using mutual columns (A Join operation combines related tuples from different relations, if and only if a given join condition is satisfied). The fields uniquely identify a row in the specified container for a table group. A final result set by parsing, optimizing and executing the SQL query. A query parser 59 uses the information in a data dictionary 60 to convert each SQL query into a series of SQL classes, (see Herrnstadt: Para. 0072-0083, 0124-0126, 0141-0149, 0166 and FIG. 4 & 6). This reads on the claim concept of a control method for performing a multi-table join operation, comprising: parsing a query statement, to obtain query conditions, table names, and fields that are in tables corresponding to the table names and that are used in the query statement); 
obtaining a second field group of each second type table in a manner of forming one second field group by using a field that is in each second type table and that is used in the query statement, wherein the second type table is a table, other than the first type table, in the tables corresponding to the table names (Herrnstadt discloses one or more individual tables may be related. For example and for purposes of explanation assume, a database architect analyzes this data in FIG.1 and arbitrarily defines three groups of related tables, such as an Author group 31, a Customer group 32 and a State group 33. The author group 31 contains all the information about authors and their books and includes an Author table 34 and a Book table 35. The customer group 32 relates to customers and their orders and includes a Customer table 36, an Order table 37 and an Item table 40. The State group 33 relates to state information and includes a State table 41. As will be apparent, the State group could comprise multiple tables, and the Item table 40 could be a member of the Author group 31. The Author table 34 includes an AUTHORID primary key field; the Book table 35, an fk AUTHORID foreign key field. Such a relationship is generally described as a one-to-many relationship because the same foreign key in multiple rows of the Book table 35 are related to each author. The Customer group 32 in FIG. 1 includes similar one-to-many relationships defined by link 43 and link 46. Two links 44 and 45 define relationships between tables in different groups, (see Herrnstadt: Para. 0073-0092, 0093-0103 and FIG. 1 & 2). This reads on the claim concept of obtaining a second field group of each second type table in a manner of forming one second field group by using a field that is in each second type table and that is used in the query statement, wherein the second type table is a table, other than the first type table, in the tables corresponding to the table names); and 
However, Hernstadt does not appears to specifically disclose decomposing fields in each first type table that are used in the query statement, to obtain a plurality of first field groups of each first type table, wherein a table whose fields that participate in a theta join operation as indicated in the query conditions and that are used in the query statement meet a first preset condition is a first type table, and the first preset condition is used to indicate that a data computation amount exceeds a preset threshold due to Cartesian product calculation when the theta join operation is performed on the fields in the table that are used in the query statement.     
In the same field of endeavor, Erdogan discloses decomposing fields in each first type table that are used in the query statement, to obtain a plurality of first field groups of each first type table, wherein a table whose fields that participate in a theta join operation as indicated in the query conditions (Erdogan discloses the system 100 includes a coordinator node 102 and a set of worker nodes 104_1through104_N that implement a distributed database (decomposing means to break down to their component parts). Field is a place where you can store data, (see Erdogan: Para. 0014-0018). The execution includes using the foreign table declarations to convert data in semi-structured formats into tabular formats to produce tabular data responsive to the query language query. The tabular data may then be merged to produce a query result. This join strategy may involve choosing a join order and join method between different tables in the query. Grouping of tuples according to their value in one or more attributes has the effect of partitioning the tuples of a relation into groups.  That join operators may define operations besides a natural join. Some of these variations include semi join, theta join, left outer join, right outer join, full outer join, and aggregate functions within join operators. Join is a binary operator. Theta join allows you to merge two tables based on the condition represented by theta. Theta joins work for all comparison operators. The general case of JOIN operation is called a Theta join, (see Erdogan: Para. 0020-0023, 0039-0044 and 0081). This reads on the claim concept of decomposing fields in each first type table that are used in the query statement, to obtain a plurality of first field groups of each first type table, wherein a table whose fields that participate in a theta join operation as indicated in the query conditions),
that are used in the query statement meet a first preset condition is a first type table, and the first preset condition is used to indicate that a data computation amount exceeds a preset threshold due to Cartesian product calculation when the theta join operation is performed on the fields in the table that are used in the query statement (Erdogan discloses calculating join strategies between distributed tables, heuristic based techniques could involve one or more of the following: choosing the starting condition for a join order, using educated guesses to estimate the network I/O costs associated with two equivalent but different join orders and then picking the cheaper order, or evaluating a set of rules in particular order to determine the ideal join strategy. Operations that combine the tuples of two relations, including "Cartesian product," which pairs the tuples of two relations in all possible ways, and various kinds of "join" operations, which selectively pair tuples from two relations. Theta join allows you to merge two tables based on the condition represented by theta. Theta joins work for all comparison operators. The general case of JOIN operation is called a Theta join. This join strategy may involve choosing a join order and join method between different tables in the query. Dynamic programming leads to a number of calculations that is exponential in the number of relations joined. It is reasonable to use an exhaustive method like dynamic programming (threshold)/ greedy algorithm or branch-and-bound search to find optimal join orders of five or six relations. The algorithm (threshold) walks in reverse from the most expensive join rule (Cartesian product) to the cheapest one (broadcast join). For each rule type, we keep join orders that only contain the fewest number of join rules of that type, (see Erdogan: Para. 0023-0039, 0098, 0101-0105 0113 and FIG. 2-7). This reads on the claim concept of that are used in the query statement meet a first preset condition is a first type table, and the first preset condition is used to indicate that a data computation amount exceeds a preset threshold due to Cartesian product calculation when the theta join operation is performed on the fields in the table that are used in the query statement). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify multiple dimensioned database and a plurality of tables of Herrnstadt in order to have incorporated the determine a join strategy for a query, such as theta join, as disclosed by Erdogan, since both of these mechanisms are directed to theta join combines tuples from different relations provided they satisfy the theta condition. A Cartesian product of two relations, which gives us all the possible tuples that are paired together. But it might not be feasible for us in certain cases to take a Cartesian product where we encounter huge relations with thousands of tuples having a considerable large number of attributes. Join is a combination of a Cartesian product followed by a selection process. A Join operation pairs two tuples from different relations, if and only if a given join condition is satisfied. A join clause is used to combine rows from two or more tables, based on a related column between them. Join in DBMS is a binary operation which allows you to combine join product and selection in one single statement. The goal of creating a join condition is that it helps you to combine the data from two or more DBMS tables. The tables in DBMS are associated using the primary key and foreign keys. A simple SELECT statement is the most basic way to query multiple tables. You can call more than one table in the FROM clause to combine results from multiple tables. Here’s an example of how this works: SELECT table1.column1, table2.column2 FROM table1, table2 WHERE table1.column1 = table2.column1. Tables are separated in the FROM clause by commas. You can include as many tables as needed, although some databases have a limit to what they can efficiently handle before introducing a formal join statement. Some databases treat it exactly the same as an explicit JOIN. The WHERE clause tells the database which fields to correlate, and it returns results as if the tables listed were combined into a single table based on the provided conditions. Join works in the same way as the SELECT statement. It returns a result set with columns from different tables. The advantage of using an explicit loin over an implied one is greater control over your result set, and possibly improved performance when many tables are involved. There are several types of JOIN LEFT, RIGHT, and FULL OUTER; INNER; and CROSS. The type you use is determined by the results you want to see. Incorporating the teachings of Erdogan into Herrnstadt would produce a database system includes a query planner with instructions executed by a processor to generate a logical plan tree. Each node of the logical plan tree is a distributed relational algebra operator. Each child node of the logical plan tree produces results processed by a parent node, as disclosed by Erdogan, (see Abstract).   
However, Hernstadt and Erdogan does not appears to specifically disclose generating an execution plan based on the query statement, the first field groups, and the second field group, wherein the execution plan is used to control to read data corresponding to fields in the first field groups and the second field group, and perform, on the read data according to execution operations, a join operation that meets an execution condition, to obtain a query result that meets a requirement of the query statement.      
In the same field of endeavor, Lee discloses generating an execution plan based on the query statement, the first field groups, and the second field group, wherein the execution plan is used to control to read data corresponding to fields in the first field groups and the second field group, and perform, on the read data according to execution operations, a join operation that meets an execution condition, to obtain a query result that meets a requirement of the query statement (Lee discloses a typical database system includes a database, such as a relational database, for storing and organizing data into one or more tables. As part of generating a query execution plan, the DBMS may use the simplified query processing plan. The DBMS then executes the query execution plan to produce a result of the query back to the client. Join query (using SQL) may follow the following format: SELECT [Projection] FROM Table1 [Join Type] JOIN Table2 ON [Join predicate]. The join operation, "JOIN," may be further specified by a join type, [Join Type]. Data stored in database storage 108 is commonly organized in the form of tables, each table having a number of rows and columns (i.e., fields), which is the number of different tables includes multiple field group. A query may include a join operation that specifies a rule for combining two or more tables. A query may include two types of criteria: a projection and a selection. The projection refers to one or more columns (group) that are of interest to the user such that only the specified column(s) of the projection are examined in producing a result of the query. The selection refers to one or more conditions indicating which rows (group) to be returned from the query. The database engine may return the query result to a client, such as client based on the condition, which is that meets a requirement of the query statement, (see Lee: Par. 0011-0027, 0030-0056 and FIG. 2-6). This reads on the claim concept of generating an execution plan based on the query statement, the first field groups, and the second field group, wherein the execution plan is used to control to read data corresponding to fields in the first field groups and the second field group, and perform, on the read data according to execution operations, a join operation that meets an execution condition, to obtain a query result that meets a requirement of the query statement). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify multiple dimensioned database and a plurality of tables with a join strategy of Herrnstadt and Erdogan in order to have incorporated the execution plan or the query processing plan, as disclosed by Lee, since both of these mechanisms are directed to execution plans in Server are and how to understand the details of an execution plan by reading the various metrics available once we hover over the components in the plan. An execution plan in Server Management Studio is a graphical representation of the various steps that are involved in fetching results from the database tables. Once a query is executed, the query processing engine quickly generates multiple execution plans and selects the one which returns the results with the best performance. Server execution plan helps database professionals troubleshoot query performance and write efficient queries. When a query takes a long time to run, the Server execution plan can help you identify the point at which the query is taking the most resources and time. Operators are displayed as icons. Each operator is designated to perform a specific task. For example, the query optimizer in Server might perform a table scan, an index scan and seek. In order to join database tables, they must have a field in common. The fields on which you join tables must be the same or compatible data types and they must contain the same kind of data, however they do not have to have the same field name (although they probably will). Occasionally, the two database tables that you want to bring the data from may not have a field in common and you will have to add another table to the query with the sole purpose of joining the tables. Different types of query joins will return different sets of results. When creating new queries, it is prudent to test them on a set of records for which you know what the result should be. That’s a good way to be sure that you have the correct join and are getting accurate results. Just because a query runs and doesn't give you an error doesn't mean that the resulting data set is what you intended to return. Failure to join tables in a database query will result in a cross or Cartesian product (A Cartesian product is defined as all possible combinations of rows in all tables. Be sure you have joins before trying to return data, because a Cartesian product on tables with many records and/or on many tables could take several hours to complete.), in which every record in one table is joined with every record in the second table probably not very meaningful data. It joins records in two tables when the values in the fields on which they are joined are equal. Incorporating the teachings of Lee into Herrnstadt and Erdogan would produce a database engine receiving a query including a join operation on a first and a second table using a join predicate, and a tag for the join operation indicating a cardinality relationship between the first and the second table when satisfying the join predicate, as disclosed by Lee, (see Abstract). 
	Regarding dependent claim(s) 3, the combination of Herrnstadt, Erdogan and Lee discloses the method as in claim 1. However, the combination of Herrnstadt and Lee do not appear to specifically disclose wherein the decomposing fields in each first type table that are used in the query statement, to obtain a plurality of first field groups of each first type table comprises: that participates in the theta join operation, and forming a second subtype field group by using the primary key and a field that is in the table and that is used in the query statement but does not participate in the theta join operation.   
	In the same field of endeavor, Erdogan discloses wherein the decomposing fields in each first type table that are used in the query statement, to obtain a plurality of first field groups of each first type table comprises (Erdogan discloses the system 100 includes a coordinator node 102 and a set of worker nodes 104_1through104_N that implement a distributed database (decomposing means to break down to their component parts). Field is a place where you can store data, (see Erdogan: Para. 0014-0018). The execution includes using the foreign table declarations to convert data in semi-structured formats into tabular formats to produce tabular data responsive to the query language query. The tabular data may then be merged to produce a query result. This join strategy may involve choosing a join order and join method between different tables in the query. Grouping of tuples according to their value in one or more attributes has the effect of partitioning the tuples of a relation into groups.  That join operators may define operations besides a natural join. Some of these variations include semi join, theta join, left outer join, right outer join, full outer join, and aggregate functions within join operators. Join is a binary operator. Theta join allows you to merge two tables based on the condition represented by theta. Theta joins work for all comparison operators. The general case of JOIN operation is called a Theta join, (see Erdogan: Para. 0020-0023, 0039-0044 and 0081). This reads on the claim concept of wherein the decomposing fields in each first type table that are used in the query statement, to obtain a plurality of first field groups of each first type table comprises): 
	that participates in the theta join operation, and forming a second subtype field group by using the primary key and a field that is in the table and that is used in the query statement but does not participate in the theta join operation (Erdogan discloses that join operators may define operations besides a natural join. Some of these variations include semi join, theta join, (left outer join, right outer join, full outer join)/query statement but does not participate in the theta join operation, and aggregate functions within join operators. Join is a binary operator. Field is a place where you can store data, such as row & column. One of the tables may have been partitioned on a composite key, where the composite key includes another table's partition column(s), so that the two tables are collocated on the same worker nodes across the cluster. A second worker node 502 and a third worker node 503. The orders table in this figure is partitioned across two worker nodes 501 and 502; and the customer table is partitioned across three worker nodes 501, 502, and 503. Worker node 501 has an orders X table partition 510 and a customer B table partition, (see Erdogan: Para. 0020-0023, 0039-0044 and 0081-0088). This reads on the claim concept of that participates in the theta join operation, and forming a second subtype field group by using the primary key and a field that is in the table and that is used in the query statement but does not participate in the theta join operation),
	However, the combination of Erdogan and Lee do not appear to specifically disclose for each first type table, separately forming a first subtype field group by using a primary key and a field that is in the table. 
	In the same field of endeavor, Herrnstadt discloses for each first type table, separately forming a first subtype field group by using a primary key and a field that is in the table (Herrnstadt discloses the execution of each join operation may be improved, as only the data in the primary key and foreign key columns needs to be retrieved and joined. The RID field 120 may store that primary key value for that particular row, (see Herrnstadt: Para. 0078-0084). This reads on the claim concept of for each first type table, separately forming a first subtype field group by using a primary key and a field that is in the table).
	However, the combination of Herrnstadt and Erdogan do not appear to specifically disclose wherein the generating an execution plan based on the query statement, the first field groups, and the second field group comprises: generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group, wherein the execution plan is used to control to read data corresponding to fields in the first subtype field group, the second subtype field group, and the second field group, and perform, on the read data according to the execution operations, the join operations that meet the execution conditions, to obtain the query result that meets the requirement of the query statement.
	In the same field of endeavor, Lee discloses wherein the generating an execution plan based on the query statement, the first field groups, and the second field group comprises: generating the execution plan based on the query statement, the first subtype field group, the second subtype field group (Lee discloses Generate a query execution plan using the query processing plan optimized based on join cardinality, which is the different groups. A binary tree having multiple nodes representing a corresponding join operation of the query. A typical database system includes a database, such as a relational database, for storing and organizing data into one or more tables. As part of generating a query execution plan, the DBMS may use the simplified query processing plan. The DBMS then executes the query execution plan to produce a result of the query back to the client. Join query (using SQL) may follow the following format: SELECT [Projection] FROM Table1 [Join Type] JOIN Table2 ON [Join predicate]. The join operation, "JOIN," may be further specified by a join type, [Join Type]. Data stored in database storage 108 is commonly organized in the form of tables, each table having a number of rows and columns (i.e., fields), which is the number of different tables includes multiple field group. A query may include a join operation that specifies a rule for combining two or more tables. A query may include two types of criteria: a projection and a selection. The projection refers to one or more columns (group) that are of interest to the user such that only the specified column(s) of the projection are examined in producing a result of the query. The selection refers to one or more conditions indicating which rows (group) to be returned from the query. The database engine may return the query result to a client, such as client based on the condition, which is that meets a requirement of the query statement, (see Lee: Par. 0011-0027, 0030-0056 and FIG. 2-6). This reads on the claim concept of wherein the generating an execution plan based on the query statement, the first field groups, and the second field group comprises: generating the execution plan based on the query statement, the first subtype field group, the second subtype field group),
	wherein the execution plan is used to control to read data corresponding to fields in the first subtype field group, the second subtype field group, and the second field group, and perform, on the read data according to the execution operations, the join operations that meet the execution conditions, to obtain the query result that meets the requirement of the query statement (Lee discloses nodes may include a root node (i.e., a node having no parent), a leaf node (i.e., a node having no children), or an internal node (i.e., a node having at least one child) (subtype field group).  A condition commonly involves comparing the values of cells in a column to some other value to determine whether the row associated with the compared cell satisfies the condition and should be returned. A typical database system includes a database, such as a relational database, for storing and organizing data into one or more tables. As part of generating a query execution plan, the DBMS may use the simplified query processing plan. The DBMS then executes the query execution plan to produce a result of the query back to the client. Join query (using SQL) may follow the following format: SELECT [Projection] FROM Table1 [Join Type] JOIN Table2 ON [Join predicate]. The join operation, "JOIN," may be further specified by a join type, [Join Type]. Data stored in database storage 108 is commonly organized in the form of tables, each table having a number of rows and columns (i.e., fields), which is the number of different tables includes multiple field group. A query may include a join operation that specifies a rule for combining two or more tables. A query may include two types of criteria: a projection and a selection. The projection refers to one or more columns (group) that are of interest to the user such that only the specified column(s) of the projection are examined in producing a result of the query. The selection refers to one or more conditions indicating which rows (group) to be returned from the query. The database engine may return the query result to a client, such as client based on the condition, which is that meets a requirement of the query statement, (see Lee: Par. 0011-0027, 0030-0056 and FIG. 2-6). This reads on the claim concept of wherein the execution plan is used to control to read data corresponding to fields in the first subtype field group, the second subtype field group, and the second field group, and perform, on the read data according to the execution operations, the join operations that meet the execution conditions, to obtain the query result that meets the requirement of the query statement). 
	Regarding dependent claim(s) 4, the combination of Herrnstadt, Erdogan and Lee discloses the method as in claim 3. However, the combination of Herrnstadt and Lee do not appear to specifically disclose wherein the forming a first subtype field group by using a primary key and a field that is in the table and that participates in the theta join operation comprises: forming one first subtype field group by using the primary key and all fields in the table that participate in the theta join operation; or forming one first subtype field group by using the primary key and a field that is in the table and that is used to perform a theta join operation with a field in a same table.
	In the same field of endeavor, Erdogan discloses wherein the forming a first subtype field group by using a primary key and a field that is in the table and that participates in the theta join operation comprises (Erdogan discloses the customer table is already range partitioned on the customer key column, and therefore, range repartitioning the orders table on the customer dimension. A primary key, also called a primary keyword, is a key in a relational database that is unique for each record. One of the tables may have been partitioned on a composite key, where the composite key includes another table's partition column(s), so that the two tables are collocated on the same worker nodes across the cluster. Field is a place where you can store data, such as row & column. That join operators may define operations besides a natural join. Some of these variations include semi join, theta join, left outer join, right outer join, full outer join, and aggregate functions within join operators. Join is a binary operator, (see Erdogan: Para. 0020-0023, 0039-0044 and 0081-0090). This reads on the claim concept of wherein the forming a first subtype field group by using a primary key and a field that is in the table and that participates in the theta join operation comprises):
	forming one first subtype field group by using the primary key and all fields in the table that participate in the theta join operation; or forming one first subtype field group by using the primary key and a field that is in the table and that is used to perform a theta join operation with a field in a same table (Erdogan discloses that join operators may define operations besides a natural join. Some of these variations include semi join, theta join, left outer join, right outer join, full outer join, and aggregate functions within join operators. Join is a binary operator. Field is a place where you can store data, such as row & column. Tables across in a cluster (group) forms one of the differences between relational algebra and distributed relational algebra and nodes in the cluster. One of the tables may have been partitioned on a composite key, where the composite key includes another table's partition column(s), so that the two tables are collocated on the same worker nodes across the cluster. A second worker node 502 and a third worker node 503. The orders table in this figure is partitioned across two worker nodes 501 and 502; and the customer table is partitioned across three worker nodes 501, 502, and 503. Worker node 501 has an orders X table partition 510 and a customer B table partition, (see Erdogan: Para. 0020-0023, 0039-0044, 0081-0090, 0119). This reads on the claim concept of forming one first subtype field group by using the primary key and all fields in the table that participate in the theta join operation; or forming one first subtype field group by using the primary key and a field that is in the table and that is used to perform a theta join operation with a field in a same table).
	Regarding independent claim(s) 12, Herrnstadt discloses an optimizer apparatus, comprising: a memory, configured to store a program and data generated during program running; and a processor, configured to run the program in the memory, to implement the following functions: parsing a query statement, to obtain query conditions, table names, and fields that are in tables corresponding to the table names and that are used in the query statement (Herrnstadt discloses many systems also implement indexes as additional data structures to enable fast random access to a specific row or rows and disks, main-memory and other memory (store a program).  An index encodes a column or several columns (the key of the index) in a way that facilitates navigation to rows based on a key value. Each index entails an added cost of constructing and maintaining the index data structure if the data changes. The user, however, is presented with a non-redundant view of the data as tables and is generally unaware of this and other underlying redundancy. Minimizes redundancy by dividing the data into multiple tables and normalizing the single redundant author-book table produces individual author and book tables. The author table includes the information about each author one time; the book table, information about each book one time. Multiple join is a query that contains the same or different join types, which are used more than once. A query response must process one join operation for each relationship that needs to be resolved. Joins are used to combine the rows from multiple tables using mutual columns (A Join operation combines related tuples from different relations, if and only if a given join condition is satisfied). The fields uniquely identify a row in the specified container for a table group. A final result set by parsing, optimizing and executing the SQL query. A query parser 59 uses the information in a data dictionary 60 to convert each SQL query into a series of SQL classes, (see Herrnstadt: Para. 0072-0083, 0124-0126, 0141-0149, 0166 and FIG. 4 & 6). This reads on the claim concept of an optimizer apparatus, comprising: a memory, configured to store a program and data generated during program running; and a processor, configured to run the program in the memory, to implement the following functions: parsing a query statement, to obtain query conditions, table names, and fields that are in tables corresponding to the table names and that are used in the query statement);
obtaining a second field group of each second type table in a manner of forming one second field group by using a field that is in each second type table and that is used in the query statement; the second type table is a table, other than the first type table, in the tables corresponding to the table names (Herrnstadt discloses one or more individual tables may be related. For example and for purposes of explanation assume, a database architect analyzes this data in FIG.1 and arbitrarily defines three groups of related tables, such as an Author group 31, a Customer group 32 and a State group 33. The author group 31 contains all the information about authors and their books and includes an Author table 34 and a Book table 35. The customer group 32 relates to customers and their orders and includes a Customer table 36, an Order table 37 and an Item table 40. The State group 33 relates to state information and includes a State table 41. As will be apparent, the State group could comprise multiple tables, and the Item table 40 could be a member of the Author group 31. The Author table 34 includes an AUTHORID primary key field; the Book table 35, an fk AUTHORID foreign key field. Such a relationship is generally described as a one-to-many relationship because the same foreign key in multiple rows of the Book table 35 are related to each author. The Customer group 32 in FIG. 1 includes similar one-to-many relationships defined by link 43 and link 46. Two links 44 and 45 define relationships between tables in different groups, (see Herrnstadt: Para. 0073-0092, 0093-0103 and FIG. 1 & 2). This reads on the claim concept of obtaining a second field group of each second type table in a manner of forming one second field group by using a field that is in each second type table and that is used in the query statement; the second type table is a table, other than the first type table, in the tables corresponding to the table names); and 
However, Hernstadt does not appears to specifically disclose decomposing fields in each first type table that are used in the query statement, to obtain a plurality of first field groups of each first type table, wherein a table whose fields that participate in a theta join operation as indicated in the query conditions and that are used in the query statement meet a first preset condition is a first type table, and the first preset condition is used to indicate that a data computation amount exceeds a preset threshold due to Cartesian product calculation when the theta join operation is performed on the fields in the table that are used in the query statement.     
In the same field of endeavor, Erdogan discloses decomposing fields in each first type table that are used in the query statement, to obtain a plurality of first field groups of each first type table, wherein a table whose fields that participate in a theta join operation as indicated in the query conditions (Erdogan discloses the system 100 includes a coordinator node 102 and a set of worker nodes 104_1through104_N that implement a distributed database (decomposing means to break down to their component parts). Field is a place where you can store data, (see Erdogan: Para. 0014-0018). The execution includes using the foreign table declarations to convert data in semi-structured formats into tabular formats to produce tabular data responsive to the query language query. The tabular data may then be merged to produce a query result. This join strategy may involve choosing a join order and join method between different tables in the query. Grouping of tuples according to their value in one or more attributes has the effect of partitioning the tuples of a relation into groups.  That join operators may define operations besides a natural join. Some of these variations include semi join, theta join, left outer join, right outer join, full outer join, and aggregate functions within join operators. Join is a binary operator. Theta join allows you to merge two tables based on the condition represented by theta. Theta joins work for all comparison operators. The general case of JOIN operation is called a Theta join, (see Erdogan: Para. 0020-0023, 0039-0044 and 0081). This reads on the claim concept of decomposing fields in each first type table that are used in the query statement, to obtain a plurality of first field groups of each first type table, wherein a table whose fields that participate in a theta join operation as indicated in the query conditions),
that are used in the query statement meet a first preset condition is a first type table, and the first preset condition is used to indicate that a data computation amount exceeds a preset threshold due to Cartesian product calculation when the theta join operation is performed on the fields in the table that are used in the query statement (Erdogan discloses calculating join strategies between distributed tables, heuristic based techniques could involve one or more of the following: choosing the starting condition for a join order, using educated guesses to estimate the network I/O costs associated with two equivalent but different join orders and then picking the cheaper order, or evaluating a set of rules in particular order to determine the ideal join strategy. Operations that combine the tuples of two relations, including "Cartesian product," which pairs the tuples of two relations in all possible ways, and various kinds of "join" operations, which selectively pair tuples from two relations. Theta join allows you to merge two tables based on the condition represented by theta. Theta joins work for all comparison operators. The general case of JOIN operation is called a Theta join. This join strategy may involve choosing a join order and join method between different tables in the query. Dynamic programming leads to a number of calculations that is exponential in the number of relations joined. It is reasonable to use an exhaustive method like dynamic programming (threshold)/ greedy algorithm or branch-and-bound search to find optimal join orders of five or six relations. The algorithm (threshold) walks in reverse from the most expensive join rule (Cartesian product) to the cheapest one (broadcast join). For each rule type, we keep join orders that only contain the fewest number of join rules of that type, (see Erdogan: Para. 0023-0039, 0098, 0101-0105 0113 and FIG. 2-7). This reads on the claim concept of that are used in the query statement meet a first preset condition is a first type table, and the first preset condition is used to indicate that a data computation amount exceeds a preset threshold due to Cartesian product calculation when the theta join operation is performed on the fields in the table that are used in the query statement). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify multiple dimensioned database and a plurality of tables of Herrnstadt in order to have incorporated the determine a join strategy for a query, such as theta join, as disclosed by Erdogan, since both of these mechanisms are directed to theta join combines tuples from different relations provided they satisfy the theta condition. A Cartesian product of two relations, which gives us all the possible tuples that are paired together. But it might not be feasible for us in certain cases to take a Cartesian product where we encounter huge relations with thousands of tuples having a considerable large number of attributes. Join is a combination of a Cartesian product followed by a selection process. A Join operation pairs two tuples from different relations, if and only if a given join condition is satisfied. A join clause is used to combine rows from two or more tables, based on a related column between them. Join in DBMS is a binary operation which allows you to combine join product and selection in one single statement. The goal of creating a join condition is that it helps you to combine the data from two or more DBMS tables. The tables in DBMS are associated using the primary key and foreign keys. A simple SELECT statement is the most basic way to query multiple tables. You can call more than one table in the FROM clause to combine results from multiple tables. Here’s an example of how this works: SELECT table1.column1, table2.column2 FROM table1, table2 WHERE table1.column1 = table2.column1. Tables are separated in the FROM clause by commas. You can include as many tables as needed, although some databases have a limit to what they can efficiently handle before introducing a formal join statement. Some databases treat it exactly the same as an explicit JOIN. The WHERE clause tells the database which fields to correlate, and it returns results as if the tables listed were combined into a single table based on the provided conditions. Join works in the same way as the SELECT statement. It returns a result set with columns from different tables. The advantage of using an explicit loin over an implied one is greater control over your result set, and possibly improved performance when many tables are involved. There are several types of JOIN LEFT, RIGHT, and FULL OUTER; INNER; and CROSS. The type you use is determined by the results you want to see. Incorporating the teachings of Erdogan into Herrnstadt would produce a database system includes a query planner with instructions executed by a processor to generate a logical plan tree. Each node of the logical plan tree is a distributed relational algebra operator. Each child node of the logical plan tree produces results processed by a parent node, as disclosed by Erdogan, (see Abstract).   
However, Hernstadt and Erdogan does not appears to specifically disclose generating an execution plan based on the query statement, the first field groups, and the second field group, the execution plan is used to control to read data corresponding to fields in the first field groups and the second field group, and perform, on the read data according to execution operations, a join operation that meets an execution condition, to obtain a query result that meets a requirement of the query statement.      
In the same field of endeavor, Lee discloses generating an execution plan based on the query statement, the first field groups, and the second field group, the execution plan is used to control to read data corresponding to fields in the first field groups and the second field group, and perform, on the read data according to execution operations, a join operation that meets an execution condition, to obtain a query result that meets a requirement of the query statement (Lee discloses a typical database system includes a database, such as a relational database, for storing and organizing data into one or more tables. As part of generating a query execution plan, the DBMS may use the simplified query processing plan. The DBMS then executes the query execution plan to produce a result of the query back to the client. Join query (using SQL) may follow the following format: SELECT [Projection] FROM Table1 [Join Type] JOIN Table2 ON [Join predicate]. The join operation, "JOIN," may be further specified by a join type, [Join Type]. Data stored in database storage 108 is commonly organized in the form of tables, each table having a number of rows and columns (i.e., fields), which is the number of different tables includes multiple field group. A query may include a join operation that specifies a rule for combining two or more tables. A query may include two types of criteria: a projection and a selection. The projection refers to one or more columns (group) that are of interest to the user such that only the specified column(s) of the projection are examined in producing a result of the query. The selection refers to one or more conditions indicating which rows (group) to be returned from the query. The database engine may return the query result to a client, such as client based on the condition, which is that meets a requirement of the query statement, (see Lee: Par. 0011-0027, 0030-0056 and FIG. 2-6). This reads on the claim concept of generating an execution plan based on the query statement, the first field groups, and the second field group, wherein the execution plan is used to control to read data corresponding to fields in the first field groups and the second field group, and perform, on the read data according to execution operations, a join operation that meets an execution condition, to obtain a query result that meets a requirement of the query statement). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify multiple dimensioned database and a plurality of tables with a join strategy of Herrnstadt and Erdogan in order to have incorporated the execution plan or the query processing plan, as disclosed by Lee, since both of these mechanisms are directed to execution plans in Server are and how to understand the details of an execution plan by reading the various metrics available once we hover over the components in the plan. An execution plan in Server Management Studio is a graphical representation of the various steps that are involved in fetching results from the database tables. Once a query is executed, the query processing engine quickly generates multiple execution plans and selects the one which returns the results with the best performance. Server execution plan helps database professionals troubleshoot query performance and write efficient queries. When a query takes a long time to run, the Server execution plan can help you identify the point at which the query is taking the most resources and time. Operators are displayed as icons. Each operator is designated to perform a specific task. For example, the query optimizer in Server might perform a table scan, an index scan and seek. In order to join database tables, they must have a field in common. The fields on which you join tables must be the same or compatible data types and they must contain the same kind of data, however they do not have to have the same field name (although they probably will). Occasionally, the two database tables that you want to bring the data from may not have a field in common and you will have to add another table to the query with the sole purpose of joining the tables. Different types of query joins will return different sets of results. When creating new queries, it is prudent to test them on a set of records for which you know what the result should be. That’s a good way to be sure that you have the correct join and are getting accurate results. Just because a query runs and doesn't give you an error doesn't mean that the resulting data set is what you intended to return. Failure to join tables in a database query will result in a cross or Cartesian product (A Cartesian product is defined as all possible combinations of rows in all tables. Be sure you have joins before trying to return data, because a Cartesian product on tables with many records and/or on many tables could take several hours to complete.), in which every record in one table is joined with every record in the second table probably not very meaningful data. It joins records in two tables when the values in the fields on which they are joined are equal. Incorporating the teachings of Lee into Herrnstadt and Erdogan would produce a database engine receiving a query including a join operation on a first and a second table using a join predicate, and a tag for the join operation indicating a cardinality relationship between the first and the second table when satisfying the join predicate, as disclosed by Lee, (see Abstract).
Regarding claim 14, (drawn apparatus): claim 14 is apparatus claim respectively that correspond to method of claim 3. Therefore, 14 is rejected for at least the same reasons as the method of 3.
Regarding claim 15, (drawn apparatus): claim 15 is apparatus claim respectively that correspond to method of claim 4. Therefore, 15 is rejected for at least the same reasons as the method of 4.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Herrnstadt (US 2012/0030246 A1, hereinafter Herrnstadt) in view of Erdogan et al. (US 2015/0234895 A1, hereinafter Erdogan), in view of Lee et al. (US 2017/0147644 A1, hereinafter Lee), in view Achanta (US 7,908,242 B1, hereinafter Achanta) and in view of Chawda et al. (US 2016/0055207 A1, hereinafter Chawdda).
Regarding dependent claim(s) 2, the combination of Herrnstadt, Erdogan and Lee discloses the method as in claim 1. However, the combination of Herrnstadt, Erdogan and Lee do not appear to specifically disclose wherein the first preset condition comprises: a quantity of fields in the table that are used in the query statement exceeds a first preset threshold; storage overheads of the fields in the table that are used in the query statement exceed a first preset space threshold; storage overheads of fields in the table that are used in the query statement and that participate in the theta join operation exceed a second preset space threshold.
In the same field of endeavor, Achanta discloses wherein the first preset condition comprises: a quantity of fields in the table that are used in the query statement exceeds a first preset threshold (Achanta discloses a condition known as bi-directional referential integrity (RI), is enforced for these tliree base data tables 310-312.As will be familiar to one of skill in the art, enforcing bi-directional RI on the consumer 310, demographics 311 and public data 312 base tables ensures that if one of the tables includes a records for a given consumer. The definition of a view stores definitions of attributes, which can be visualized as the "columns" or fields of a flat file database. For example in the "Inquiries" base table 314 depicted in FIG. 3A, each record, or row, comprises three stored attributes, namely, Consumer ID, Source, and Date. The threshold size may be defined in a number of ways, preferably with relation to the size of the database population as a whole and pre-determined threshold. When threshold conditions have been met, the application plan of the query may include optimized generation of the attribute view, (see Achanta: Col. 10 line 1-67, Col. 13 line 1-67, Col. 14 line 1-67, Col. 15 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67 and Col. 18 line 1-67). This reads on the claim concept of wherein the first preset condition comprises: a quantity of fields in the table that are used in the query statement exceeds a first preset threshold).
storage overheads of the fields in the table that are used in the query statement exceed a first preset space threshold (Achanta discloses the use of views and other types of virtual tables reduces the need for disk storage space and allows for frequent updating of the data, when the data warehouse is used for storing massive amounts of data, calculating and using the views. If the data warehouse system 150 determines that the population of interest subset is less than the threshold size, execution of the process 600 continues. The records of a table are divided amongst the storage disks 233 based on a value found in a selected field of the table, which is known as a partition key, (see Achanta: Col. 9 line 1-67, Col. 10 line 1-67, Col. 13 line 1-67, Col. 14 line 1-67, Col. 15 line 1-67 and Col. 16 line 1-67). This reads on the claim concept of storage overheads of the fields in the table that are used in the query statement exceed a first preset space threshold). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify multiple dimensioned database and a plurality of tables with a join strategy of Herrnstadt, Erdogan and Lee in order to have incorporated the optimizing storage, as disclosed by Achanta, since both of these mechanisms are directed to threshold is a number of rows, which represents a point, at which NL is cheaper than a HM. This number of rows is calculated during the compilation and is based on the cost estimates. Adaptive Join could be used only if the optimizer considers a Batch execution mode during the optimization. In a query plan, Adaptive Join is implemented as a new operator Adaptive Join, which has three inputs. The first input is an outer (build) input, the second one is an input if a HM is picked and the third one if NL is picked. Usually picked by optimizer, when tables participating in the joins are small or when one of the table is big and indexed on joining column. The size of the table or the rows participating in the join plays a major role Query optimizer picking the correct join type. Let’s say, database Server estimates few rows participating in the join at compile time and picks join but during runtime, the join extracts larger number of rows and thereby making the choice of plan ineffective. If the number of rows participating in the join are greater than Adaptive Row Threshold rows, then Hash Join operator is used for join operation. If the number of rows participating in the join are lesser than "Adaptive Row Threshold" rows, then "Nested loop Join" operator is used for join operation. Query Optimizer fixes 68 rows as Adaptive join threshold. Estimated number of rows for the outer table in the join was 213. As 213 is greater than 68, estimated join type is Hash Match Join. During runtime, 206 rows from outer table participated in the join and as it was greater than "Adaptive join threshold" of 68, Hash match join was selected. Data files refer to the files stored in the storage. In the database, they are tables. The tables are mainly composed of data and indexes. The size of disk space depends on potential data growth trends and threshold. Incorporating the teachings of Achanta into Herrnstadt, Erdogan and Lee would produce a relational database warehouse system with query optimization capabilities is described that allows for speedy identification of sets of records of interest from amongst tens of millions of records, as disclosed by Achanta, (see Abstract). 
 However, the combination of Herrnstadt, Erdogan, Lee and Achanta do not appear to specifically disclose a quantity of fields in the table that are used in the query statement and that participate in the theta join operation exceeds a second preset threshold; or storage overheads of fields in the table that are used in the query statement and that participate in the theta join operation exceed a second preset space threshold. 
In the same field of endeavor, Chawda discloses a quantity of fields in the table that are used in the query statement and that participate in the theta join operation exceeds a second preset threshold; or storage overheads of fields in the table that are used in the query statement and that participate in the theta join operation exceed a second preset space threshold (Chawda discloses Join predicates may be equality predicates or inequality predicates, wherein an equality predicate involves checking two attributes for equality, while an inequality predicate (also referred to as a theta join predicate) is of the form wherein the difference between two attribute (fields) or (refers to a column in a table of database) values is less than a given threshold. a multi-way theta join query on real-value data involving arithmetic operators can be transformed to a multi-way interval join query, and the real-valued data can be transformed to interval data, (see Chawda: Para.  0014-0024, 0026-0038, 0045 and FIG. 1-2). This reads on the claim concept of a quantity of fields in the table that are used in the query statement and that participate in the theta join operation exceeds a second preset threshold; or storage overheads of fields in the table that are used in the query statement and that participate in the theta join operation exceed a second preset space threshold). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify multiple dimensioned database and a plurality of tables with a join strategy of Herrnstadt, Erdogan, Lee and Achanta in order to have incorporated the theta join query, as disclosed by Chawda, since both of these mechanisms are directed to Join in DBMS is a binary operation which allows you to combine join product and selection in one single statement. The goal of creating a join condition is that it helps you to combine the data from two or more DBMS tables. The tables in DBMS are associated using the primary key and foreign keys. THETA JOIN allows you to merge two tables based on the condition represented by theta. Theta joins work for all comparison operators. The general case of JOIN operation is called a Theta join. Join columns need not be compared using the equality sign. A join operation using a general join condition is called a theta join. Joining two or more different tables, a natural join operation can also be applied to a single table. In this case, the table is joined with itself, whereby a single column of the table is compared with itself. The comparison of a column with itself means that the table name appears twice in the FROM clause of a SELECT statement. Therefore, you need to be able to reference the name of the same table twice. This can be accomplished using at least one name. The same is true for the column names in the join condition of a SELECT statement. In order to distinguish both column names, you use the qualified names. A Join is a special form of generating a meaningful data by combining multiple tables relate to each other using a “Key”. Typically, relational tables must be designed with a unique column and this column is used to create relationships with one or more other tables. When you need a result-set that includes related rows from multiple tables. The simplest and most common form of a join is the database inner join the default of the database join types used in most database management systems. It’s the default database join you get when you use the join keyword by itself. This a Theta join used to specify operators or conditions (the ON clause in Database). In practice, this is a rarely used database join types. In most cases, the join will use a non-equality condition. Incorporating the teachings of Chawda into Herrnstadt, Erdogan, Lee and Achanta would produce executing the multi-way interval join query on the one or more items of interval data via Map Reduce to generate an output, wherein the output comprises a set of multiple responses to the multi-way interval join query, as disclosed by Chawda, (see Abstract). 
Regarding claim 13, (drawn apparatus): claim 13 is apparatus claim respectively that correspond to method of claim 2. Therefore, 13 is rejected for at least the same reasons as the method of 2.
Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herrnstadt (US 2012/0030246 A1, hereinafter Herrnstadt) in view of Erdogan et al. (US 2015/0234895 A1, hereinafter Erdogan), in view of Lee et al. (US 2017/0147644 A1, hereinafter Lee), in view Pham et al. (US 2003/0078909 A1, hereinafter Pham). 
Regarding dependent claim(s) 5, the combination of Herrnstadt, Erdogan and Lee discloses the method as in claim 3. However, the combination of Herrnstadt, Erdogan and Lee do not appear to specifically disclose after the forming the first subtype field group and the second subtype field group, further comprising: if fields in a first subtype field group of a specific first type table are used to participate in a multi-table theta join operation, decomposing the first subtype field group according to a preset rule, to obtain a plurality of field groups, wherein the preset rule comprises: a field that is in the first subtype field group and that is used to perform a theta join with a same table is decomposed as a field group, and a field shared by any two field groups obtained through decomposition meets a third preset condition, wherein the third preset condition is used to determine a correlation between two field groups formed through decomposition; determining whether all the plurality of field groups obtained through decomposition comprise the primary key; and if not all the plurality of field groups obtained through decomposition comprise the primary key, adding the primary key to a field group that comprises no primary key, and returning to perform the operation of generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group; or if all the plurality of field groups obtained through decomposition comprise the primary key, returning to perform the operation of generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group.
In the same field of endeavor, Pham discloses after the forming the first subtype field group and the second subtype field group, further comprising: if fields in a first subtype field group of a specific first type table are used to participate in a multi-table theta join operation, decomposing the first subtype field group according to a preset rule, to obtain a plurality of field groups (Pham discloses a relational table (theta join operation), queries according to a standard database-query language are used. The join of multiple tables (such as a product join) can generate a large amount of data. A popular type of database is the relational database management system (RDBMS), which includes relational tables made up of rows and columns. Each row represents an occurrence of an entity defined by a table, with an entity being a person, place, or thing about which the table contains information. Theta join combines tuples from different relations provided they satisfy the theta condition. A join operation using a general join condition is called a theta join, (see Pham: Para. 0020-0030 and 0035-00007). This reads on the claim concept of after the forming the first subtype field group and the second subtype field group, further comprising: if fields in a first subtype field group of a specific first type table are used to participate in a multi-table theta join operation, decomposing the first subtype field group according to a preset rule, to obtain a plurality of field groups),
 wherein the preset rule comprises: a field that is in the first subtype field group and that is used to perform a theta join with a same table is decomposed as a field group, and a field shared by any two field groups obtained through decomposition meets a third preset condition, wherein the third preset condition is used to determine a correlation between two field groups formed through decomposition; determining whether all the plurality of field groups obtained through decomposition comprise the primary key (Pham discloses the rules after each binary join is performed. Given two tables t1 and t2 (they can be original tables from the query or the intermediate tables from previous joins), let r be the result table after the join of t1 and t2. A partial group by is also performed on Tl, with grouping fields B1 and CL The data elements for these grouping fields B1, Cl are assigned VALUE_2. The join of multiple tables (such as a product join) can generate a large amount of data. A popular type of database is the relational database management system (RDBMS), which includes relational tables made up of rows and columns. Theta join combines tuples from different relations provided they satisfy the theta condition. A join operation using a general join condition is called a theta join. Decomposed into two subsets S1 and S2 whose attributes belong to t1 and t2, respectively. The primary key (or candidate key) contains one or more attributes that uniquely identify each row of a table, in this example table. The stored data that is logically related (shared by any two field groups) that is accessible by one or more users. The corresponding attribute has changed its status from being part of a candidate or primary key (corresponding to Value1) due to the presence of a relational operator (such as a join operator), (see Pham: Para. 0176, 0186, 0193-0218 and 0228-0230). This reads on the claim concept of wherein the preset rule comprises: a field that is in the first subtype field group and that is used to perform a theta join with a same table is decomposed as a field group, and a field shared by any two field groups obtained through decomposition meets a third preset condition, wherein the third preset condition is used to determine a correlation between two field groups formed through decomposition; determining whether all the plurality of field groups obtained through decomposition comprise the primary key); and  
if not all the plurality of field groups obtained through decomposition comprise the primary key, adding the primary key to a field group that comprises no primary key, and returning to perform the operation of generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group; or if all the plurality of field groups obtained through decomposition comprise the primary key, returning to perform the operation of generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group (Phan discloses the optimizer module 20 as one of the execution plans that can be selected based on a comparison of costs of several possible plans. When a new join table is added to the active set, its prime counterpart (the Group by version of the new join table) is also added if there are aggregations on the join results. The primary key consists of one or more columns whose data contained within are used to uniquely identify each row in the table. A partial group by of a table t1 is performed on grouping fields derived from the group-by clause and where clause of the original query (multiple filed within group by table), (see Pham: Para. 0042, 0100, 0149-0192 and 0193-0225). This reads on the claim concept of  if not all the plurality of field groups obtained through decomposition comprise the primary key, adding the primary key to a field group that comprises no primary key, and returning to perform the operation of generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group; or if all the plurality of field groups obtained through decomposition comprise the primary key, returning to perform the operation of generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify multiple dimensioned database and a plurality of tables with a join strategy of Herrnstadt, Erdogan and Lee in order to have incorporated the theta join group by table query, as disclosed by Pham, since both of these mechanisms are directed to database is a collection of stored data that is logically related and that is accessible by one or more users. A popular type of database is the relational database management system (RDBMS), which includes relational tables made up of rows and columns. Each row represents an occurrence of an entity defined by a table, with an entity being a person, place, or thing about which the table contains information. The primary key consists of one or more columns whose data contained within are used to uniquely identify each row in the table. Field names are the names you give to the columns in a table. The names should indicate what data is contained in each column. A database field is a set of data values, of the same data type, in a table. It is also referred to as a column or an attribute. Join columns need not be compared using the equality sign. A join operation using a general join condition is called a theta join. A theta join is a join that links tables based on a relationship other than equality between two columns. A theta join could use any operator other than the “equal” operator. Join of multiple tables, the intermediate results are typically stored in a spool table. In some cases, the join of multiple tables (such as a product join) can generate a large amount of data. As a result, a spool space problem may be encountered if the spool table becomes too big. A theta join allows for arbitrary comparison relationships (such as ≥). In a relational database, a join is just an expression involving more than one table and formulas between the columns of those tables that restrict the result set. The relational tables must be designed with a unique column and this column is used to create relationships with one or more other tables. A table can have only one primary key, you cannot add a primary key to a table that already has a primary key defined. To change the primary key of a table, delete the existing key using a DROP clause in an ALTER TABLE statement and add the new primary key. The column or columns defined as the primary key ensure uniqueness in the table; no two rows can have the same key. The primary key of one table may also help to identify records in other tables, and be part of the second table's primary key. Execution plans are stored in memory called plan cache, hence can be reused. Each plan is stored once unless optimizer decides parallelism for the execution of the query. Incorporating the teachings of Pham into Herrnstadt, Erdogan and Lee would produce the database system is able to, in response to a join query, perform a join of two or more tables. The database system also is able to determine, based on values contained in the predefined data structure, whether a group-by operation can be skipped, as disclosed by Pham, (see Abstract). 
Regarding dependent claim(s) 6, the combination of Herrnstadt, Erdogan and Lee discloses the method as in claim 3. However, the combination of Herrnstadt, Erdogan and Lee do not appear to specifically disclose before the generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group, further comprising: if fields in a first subtype field group of a specific first type table meet a second preset condition, decomposing the first subtype field group, to obtain a plurality of field groups; determining whether all the plurality of field groups obtained by decomposing the first subtype field group that meets the second preset condition comprise the primary key; and if not all the plurality of field groups obtained by decomposing the first subtype field group that meets the second preset condition comprise the primary key, adding the primary key to a field group that comprises no primary key, and returning to perform the operation of generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group; or if all the plurality of field groups obtained by decomposing the first subtype field group that meets the second preset condition comprise the primary key, returning to perform the operation of generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group. 
In the same field of endeavor, Pham discloses before the generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group, further comprising: if fields in a first subtype field group of a specific first type table meet a second preset condition, decomposing the first subtype field group, to obtain a plurality of field groups (Pham discloses QUERY specifies a join of tables t1, t2, and t3. Table t1 includes columns (or attributes) x1, y1 and z1, table t2 includes attributes x2, y2, and z2, and table t3 includes attributes x3, y3, and z3 (this is the first subtype filed group and the second subtype field group). One row for each group (or "class") selected by the Group-by clause. The Where clause specifies a condition (or conditions) of the join rows (or tuples) of multiple tables. QUERY also includes a Where clause that sets the search conditions of the join (multiple conditions). The database system such queries are according to a standard database-query language, such as the Structured Query Language which is perform an execution plan. S can be decomposed into two subsets S1 and S2 whose attributes belong to t1 and t2, respectively and the tables include multiple field group such as x, y and z, (see Pham: Para. 0020-0028, 0043-0046, 0094, 0120, 0124 and 0176). This reads on the claim concept of before the generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group, further comprising: if fields in a first subtype field group of a specific first type table meet a second preset condition, decomposing the first subtype field group, to obtain a plurality of field groups); 
determining whether all the plurality of field groups obtained by decomposing the first subtype field group that meets the second preset condition comprise the primary key (Pham discloses QUERY specifies a join of tables t1, t2, and t3. Table t1 includes columns (or attributes) x1, y1 and z1, table t2 includes attributes x2, y2, and z2, and table t3 includes attributes x3, y3, and z3 (plurality of field groups). S can be decomposed into two subsets S1 and S2 whose attributes belong to t1 and t2, respectively. A candidate key or primary key is a key containing one or more attributes of a table that uniquely identifies each row of the table. The PRIMARY KEY constraint uniquely identifies each record in a table. A Join condition is a part of the sql query that retrieves rows from two or more tables. A SQL Join condition is used in the SQL WHERE Clause of select, update, delete statements, (see Pham: Para. 0020-0028, 0043-0046, 0094, 0120, 0124, 0176 and 0192-0219). This reads on the claim concept of determining whether all the plurality of field groups obtained by decomposing the first subtype field group that meets the second preset condition comprise the primary key).
if not all the plurality of field groups obtained by decomposing the first subtype field group that meets the second preset condition comprise the primary key, adding the primary key to a field group that comprises no primary key, and returning to perform the operation of generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group; or if all the plurality of field groups obtained by decomposing the first subtype field group that meets the second preset condition comprise the primary key, returning to perform the operation of generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group (Phan discloses the optimizer module 20 as one of the execution plans that can be selected based on a comparison of costs of several possible plans. When a new join table is added to the active set, its prime counterpart (the Group by version of the new join table) is also added if there are aggregations on the join results. The primary key consists of one or more columns whose data contained within are used to uniquely identify each row in the table. A partial group by of a table t1 is performed on grouping fields derived from the group-by clause and where clause of the original query (multiple filed within group by table), (see Pham: Para. 0042, 0100, 0149-0192 and 0193-0225). The Where clause specifies a condition (or conditions) of the join rows (or tuples) of multiple tables (comprises no primary key). The database system such queries are according to a standard database-query language, such as the Structured Query Language which is perform an execution plan. QUERY specifies a join of tables t1, t2, and t3. Table t1 includes columns (or attributes) x1, y1 and z1, table t2 includes attributes x2, y2, and z2, and table t3 includes attributes x3, y3, and z3 (plurality of field groups). S can be decomposed into two subsets S1 and S2 whose attributes belong to t1 and t2, respectively. A candidate key or primary key is a key containing one or more attributes of a table that uniquely identifies each row of the table. The PRIMARY KEY constraint uniquely identifies each record in a table. A Join condition is a part of the sql query that retrieves rows from two or more tables. A SQL Join condition is used in the SQL WHERE Clause of select, update, delete statements. Execution plans are generated after the Transact-SQL queries or batches execute. Because of this, an actual execution plan contains runtime information, such as actual resource usage metrics and runtime warnings (if any). The execution plan that is generated displays the actual query execution plan that the SQL Server Database Engine used to execute the queries, (see Pham: Para. 0020-0028, 0043-0046, 0094, 0120, 0124, 0176 and 0192-0219). This reads on the claim concept of if not all the plurality of field groups obtained by decomposing the first subtype field group that meets the second preset condition comprise the primary key, adding the primary key to a field group that comprises no primary key, and returning to perform the operation of generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group; or if all the plurality of field groups obtained by decomposing the first subtype field group that meets the second preset condition comprise the primary key, returning to perform the operation of generating the execution plan based on the query statement, the first subtype field group, the second subtype field group, and the second field group). 
Regarding claim 16, (drawn apparatus): claim 16 is apparatus claim respectively that correspond to method of claim 5. Therefore, 16 is rejected for at least the same reasons as the method of 5.
Regarding claim 17, (drawn apparatus): claim 17 is apparatus claim respectively that correspond to method of claim 6. Therefore, 17 is rejected for at least the same reasons as the method of 6.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herrnstadt (US 2012/0030246 A1, hereinafter Herrnstadt) in view of Erdogan et al. (US 2015/0234895 A1, hereinafter Erdogan), in view of Lee et al. (US 2017/0147644 A1, hereinafter Lee), in view Pham et al. (US 2003/0078909 A1, hereinafter Pham) and in view Achanta (US 7,908,242 B1, hereinafter Achanta). 
Regarding dependent claim(s) 7, the combination of Herrnstadt, Erdogan and Lee discloses the method as in claim 6. However, the combination of Herrnstadt, Erdogan, Lee and Pham do not appear to specifically disclose wherein the second preset condition comprise: a quantity of fields in the first subtype field group exceeds a third preset threshold; or storage overheads of the fields in the first subtype field group exceed a third preset space threshold.
In the same field of endeavor, Achanta discloses wherein the second preset condition comprise: a quantity of fields in the first subtype field group exceeds a third preset threshold; or storage overheads of the fields in the first subtype field group exceed a third preset space threshold (Achanta discloses the query optimization capabilities allow the database warehouse system to identify conditions (third preset) under which normal query execution may be replaced by one or more optimized execution methods. When threshold conditions have been met, the application plan of the query may include optimized generation of the attribute view. The threshold value (ecceed) may be a variable quantity or percentage that is calculated based on one or more parameters. One or more tables with multiple columns/attribute (field group). Executing the join operations on the base tables 313-315 before calculation of the associated views can be seen as "pushing down'' execution of the join operations to before or below that of the "group-by" operations that calculate the aggregated views. This optimization is performed if the size of the population of 45 interest is less than or equal to a threshold value with respect to the total population represented in the database. The threshold size is used to identify situations in which execution of the join. The data warehouse system 150 to avoid performing undesired calculations and also causes the resulting modified version of the attribute view 400 to take up significantly less space in memory while the query is being processed, (see Achanta: Col. 15 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67 and Col. 18 line 1-67). This reads on the claim concept of wherein the second preset condition comprise: a quantity of fields in the first subtype field group exceeds a third preset threshold; or storage overheads of the fields in the first subtype field group exceed a third preset space threshold).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify multiple dimensioned database and a plurality of tables with a join strategy of Herrnstadt, Erdogan, Lee and Pham in order to have incorporated the optimizing storage, as disclosed by Achanta, since both of these mechanisms are directed to threshold is a number of rows, which represents a point, at which NL is cheaper than a HM. This number of rows is calculated during the compilation and is based on the cost estimates. Adaptive Join could be used only if the optimizer considers a Batch execution mode during the optimization. In a query plan, Adaptive Join is implemented as a new operator Adaptive Join, which has three inputs. The first input is an outer (build) input, the second one is an input if a HM is picked and the third one if NL is picked. Usually picked by optimizer, when tables participating in the joins are small or when one of the table is big and indexed on joining column. The size of the table or the rows participating in the join plays a major role Query optimizer picking the correct join type. Let’s say, database Server estimates few rows participating in the join at compile time and picks join but during runtime, the join extracts larger number of rows and thereby making the choice of plan ineffective. If the number of rows participating in the join are greater than Adaptive Row Threshold rows, then Hash Join operator is used for join operation. If the number of rows participating in the join are lesser than "Adaptive Row Threshold" rows, then "Nested loop Join" operator is used for join operation. Database is a collection of stored data that is logically related and that is accessible by one or more users. A popular type of database is the relational database management system (RDBMS), which includes relational tables made up of rows and columns. Each row represents an occurrence of an entity defined by a table, with an entity being a person, place, or thing about which the table contains information. The primary key consists of one or more columns whose data contained within are used to uniquely identify each row in the table. Field names are the names you give to the columns in a table. The names should indicate what data is contained in each column. A database field is a set of data values, of the same data type, in a table. It is also referred to as a column or an attribute. Join columns need not be compared using the equality sign. A join operation using a general join condition is called a theta join. A theta join is a join that links tables based on a relationship other than equality between two columns. A theta join could use any operator other than the “equal” operator. Join of multiple tables, the intermediate results are typically stored in a spool table. In some cases, the join of multiple tables (such as a product join) can generate a large amount of data. As a result, a spool space problem may be encountered if the spool table becomes too big. A theta join allows for arbitrary comparison relationships (such as ≥). In a relational database, a join is just an expression involving more than one table and formulas between the columns of those tables that restrict the result set. Incorporating the teachings of Achanta into Herrnstadt, Erdogan, Lee and Pham would produce inner join operations on base data tables specified by a query, re-ordering the execution of group-by operations and left-outer join operations to greatly reduce the size of join tables produced while processing a query, and/or consolidating a set of segmentation queries for execution in one pass over the records of the database, as disclosed by Achanta, (see Abstract).
Regarding claim 18, (drawn apparatus): claim 18 is apparatus claim respectively that correspond to method of claim 7. Therefore, 18 is rejected for at least the same reasons as the method of 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 11, 19 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated Chowdhuri et al (US 2006/0218123 A1, hereinafter Chowdhuri).
Regarding independent claim(s) 8, Chowdhuri discloses a control method for performing a multi-table join, comprising: receiving an execution plan, wherein the execution plan comprises a to-be-built first field group, a to-be-built second field group, execution operations, and execution conditions (Chowdhuri discloses scan gives a cursor position for a row to be deleted and/or updated, such that any partition elimination on scan side becomes relevant for update/delete operators as well. Partition elimination can also be extended to multi-table for equi-join queries. Receiving a query requesting data from the database; generating a plurality of subplans for executing the query, each subplan including one or more operators for performing relational operations; adding operators for partitioning data and performing a given relational operation in parallel. An index key value is a data quantity composed of one or more fields from a record which are used to arrange (logically) the database file records by some desired order (index expression). As an example, a database of employees may have a record for each employee where each record contains fields designating specifics about the employee, such as name, home address, salary, and the like. A query for retrieving particular data (i.e., data records meeting the query condition) from the database table(s). The partitioning condition identifies the pairs of partitions that will have to be joined.  Operator trees for serial and parallel plans which may be built by the optimizer for executing this example query, such as group by A1, (see Chowdhuri: Para. 0045-0069, 0108-0116, 0117, 0144-0148, 0167, 0180, 0206, 0214 and 0243). This reads on the claim concept of a control method for performing a multi-table join, comprising: receiving an execution plan, wherein the execution plan comprises a to-be-built first field group, a to-be-built second field group, execution operations, and execution conditions);
reading data corresponding to fields in the to-be-built first field group and the to-be-built second field group; grouping the read data based on the to-be-built first field group and the to-be-built second field group, to form field group data (Chowdhuri discloses a table in a typical relational database may contain anywhere from a few rows to millions of rows and read in the data from disk. A row is divided into fields or columns; each field represents one particular attribute of the given row. A row corresponding to an employee record, for example, may include information about the employee's ID Number, Last Name and First Initial, Position, Date Hired, Social Security Number, and Salary, which is multiple field group. A field group combines related fields together into a meaningful unit. Fields must be assigned to a field group before they can be used in queries. Indexes can be created on columns or groups of columns in a table. Select column name(s) from table name with (where condition) Group by column name(s) or field(s) or row(s), this may to be built first field group and second field group. A group by (also referred to herein as a "Group By") operation groups the orders by state and sums the order amount for each state. For example if a value within the first_name field appears in the table more than once, by using GROUP BY, it will be displayed only in a single row. The Group By operation essentially clones itself four ways so that each of the four Group By operators 454a, 454b, 454c, 454d will read the data from one of the four pipes and group the data in that pipe, (see Chowdhuri: Para. 0108-0116, 0121-0124, 0144-0153 and 0163). This reads on the claim concept of reading data corresponding to fields in the to-be-built first field group and the to-be-built second field group; grouping the read data based on the to-be-built first field group and the to-be-built second field group, to form field group data); 
performing, on the field group data according to the execution operations, Join operations that meet the execution conditions, to obtain a query result (Chowdhuri discloses an operator tree of a parallel plan 450 for executing the same query based on partitioning the data and performing the grouping operation in parallel.  Performance as the advantages of performing relational operations (e.g., the grouping operation as shown at FIG. 4B) in parallel (execution operations) will usually outweigh the additional overhead of the parallel plan. For example, for join operations, the present invention provides for marshaling the data so that it matches the join predicate, which is data records   meeting the query condition from the database table. Perform the SQL grouping operations on each of the partitions separately and then simply merge data in order to obtain the desired result. A row corresponding to an employee record, for example, may include information about the employee's ID Number, Last Name and First Initial, Position, Date Hired, Social Security Number, and Salary, which is multiple field group. A field group combines related fields together into a meaningful unit. Fields must be assigned to a field group before they can be used in queries. Indexes can be created on columns or groups of columns in a table. Select column name(s) from table name with (where condition) Group by column name(s) or field(s) or row(s), this may to be built first field group and second field group. A group by (also referred to herein as a "Group By") operation groups the orders by state and sums the order amount for each state. For example if a value within the first_name field appears in the table more than once, by using GROUP BY, it will be displayed only in a single row. The Group By operation essentially clones itself four ways so that each of the four Group By operators 454a, 454b, 454c, 454d will read the data from one of the four pipes and group the data in that pipe. Query results using iterators, these iterators are self-contained software objects that accept a stream of rows from one, two, or multiple data sources, (see Chowdhuri: Para. 0109, 0124-0130, 0148-0153). This reads on the claim concept of performing, on the field group data according to the execution operations, Join operations that meet the execution conditions, to obtain a query result);
mapping the query result to an output field sequence; and sending the output field sequence (Chowdhuri discloses create the SQL Query object and execute it and the attributes in a list partition map to a specified set of literals for each partition. For example, a "state" column can be partitioned into East coast and West coast states, where the East coast partition is defined as; (‘NY’, ‘VA”)/output field and I/O is whether it is sequential or random, (see Chowdhuri: Para. 0061-0065, 0103, 0097-0114, 0130, 0159, 0234). This reads on the claim concept of mapping the query result to an output field sequence; and sending the output field sequence). 
Regarding dependent claim(s) 11, Chowdhuri discloses the method as in claims 8. Chowdhuri further discloses after the grouping the read data based on the to-be-built field groups, to form field group data, further comprising: determining that the execution conditions comprise a primitive equal join execution condition, and performing an equal join on the field group data based on the primitive equal join execution condition and according to the execution (Chowdhuri discloses scan gives a cursor position for a row to be deleted and/or updated, such that any partition elimination on scan side becomes relevant for update/delete operators as well. Partition elimination can also be extended to multi-table for equi-join queries. An operator tree of a parallel plan 450 for executing the same query based on partitioning the data and performing the grouping operation in parallel and includes execution primitives. Performance as the advantages of performing relational operations (e.g., the grouping operation as shown at FIG. 4B) in parallel (execution operations) will usually outweigh the additional overhead of the parallel plan. For example, for join operations, the present invention provides for marshaling the data so that it matches the join predicate, which is data records   meeting the query condition from the database table. Perform the SQL grouping operations on each of the partitions separately and then simply merge data in order to obtain the desired result. A row corresponding to an employee record, for example, may include information about the employee's ID Number, Last Name and First Initial, Position, Date Hired, Social Security Number, and Salary, which is multiple field group. A field group combines related fields together into a meaningful unit. Fields must be assigned to a field group before they can be used in queries. Indexes can be created on columns or groups of columns in a table. Select column name(s) from table name with (where condition) Group by column name(s) or field(s) or row(s), this may to be built first field group and second field group. A group by (also referred to herein as a "Group By") operation groups the orders by state and sums the order amount for each state. For example if a value within the first_name field appears in the table more than once, by using GROUP BY, it will be displayed only in a single row. The Group By operation essentially clones itself four ways so that each of the four Group By operators 454a, 454b, 454c, 454d will read the data from one of the four pipes and group the data in that pipe. Query results using iterators, these iterators are self-contained software objects that accept a stream of rows from one, two, or multiple data sources, (see Chowdhuri: Para. 0045-0069, 0108-0117, 0124-0137, 0144-0147, 0148-0153, 0167, 0180, 0206, 0214 and 0243). This reads on the claim concept of after the grouping the read data based on the to-be-built field groups, to form field group data, further comprising: determining that the execution conditions comprise a primitive equal join execution condition, and performing an equal join on the field group data based on the primitive equal join execution condition and according to the execution),
Wherein the performing a join on the field group data according to the execution operations, to obtain a query result that meets the execution conditions comprises: performing, according to the execution operations, a join on the field group data on which the equal join is performed, to obtain the query result that meets the execution conditions (Chowdhuri discloses an operator tree of a parallel plan 450 for executing the same query based on partitioning the data and performing the grouping operation in parallel. Partition elimination can also be extended to multi-table for equi-join queries. operator tree for an equi-partitioned nested loop join. Performance as the advantages of performing relational operations (e.g., the grouping operation as shown at FIG. 4B) in parallel (execution operations) will usually outweigh the additional overhead of the parallel plan. For example, for join operations, the present invention provides for marshaling the data so that it matches the join predicate, which is data records   meeting the query condition from the database table. Perform the SQL grouping operations on each of the partitions separately and then simply merge data in order to obtain the desired result. A row corresponding to an employee record, for example, may include information about the employee's ID Number, Last Name and First Initial, Position, Date Hired, Social Security Number, and Salary, which is multiple field group. A field group combines related fields together into a meaningful unit. Fields must be assigned to a field group before they can be used in queries. Indexes can be created on columns or groups of columns in a table. Select column name(s) from table name with (where condition) Group by column name(s) or field(s) or row(s), this may to be built first field group and second field group. A group by (also referred to herein as a "Group By") operation groups the orders by state and sums the order amount for each state. For example if a value within the first_name field appears in the table more than once, by using GROUP BY, it will be displayed only in a single row. The Group By operation essentially clones itself four ways so that each of the four Group By operators 454a, 454b, 454c, 454d will read the data from one of the four pipes and group the data in that pipe. Query results using iterators, these iterators are self-contained software objects that accept a stream of rows from one, two, or multiple data sources, (see Chowdhuri: Para. 0109, 0124-0130, 0148-0153, 0167 and 0180-0207). This reads on the claim concept of Wherein the performing a join on the field group data according to the execution operations, to obtain a query result that meets the execution conditions comprises: performing, according to the execution operations, a join on the field group data on which the equal join is performed, to obtain the query result that meets the execution conditions).
Regarding independent claim(s) 19, Chowdhuri discloses a server cluster, comprising one or more servers, wherein each server comprises a processor and a memory, wherein processors of the one or more servers form a distributed computing platform, configured to receive an execution plan, wherein the execution plan comprises a to-be-built first field group, a to-be-built second field group, execution operations, and execution conditions (Chowdhuri discloses this is extended to redistribution of data to multiple servers on a cluster for processing the data.  The data set is distributed in a round robin fashion without any attention to where a data value ends up. Scan gives a cursor position for a row to be deleted and/or updated, such that any partition elimination on scan side becomes relevant for update/delete operators as well. Partition elimination can also be extended to multi-table for equi-join queries. Receiving a query requesting data from the database; generating a plurality of subplans for executing the query, each subplan including one or more operators for performing relational operations; adding operators for partitioning data and performing a given relational operation in parallel. An index key value is a data quantity composed of one or more fields from a record which are used to arrange (logically) the database file records by some desired order (index expression). As an example, a database of employees may have a record for each employee where each record contains fields designating specifics about the employee, such as name, home address, salary, and the like. A query for retrieving particular data (i.e., data records meeting the query condition) from the database table(s). The partitioning condition identifies the pairs of partitions that will have to be joined.  Operator trees for serial and parallel plans which may be built by the optimizer for executing this example query, such as group by A1, (see Chowdhuri: Para. 0045-0069, 0084, 0096-0099, 0108-0116, 0117, 0134, 0144-0148, 0167, 0180, 0206, 0214 and 0243). This reads on the claim concept of a server cluster, comprising one or more servers, wherein each server comprises a processor and a memory, wherein processors of the one or more servers form a distributed computing platform, configured to receive an execution plan, wherein the execution plan comprises a to-be-built first field group, a to-be-built second field group, execution operations, and execution conditions);
read data corresponding to fields in the to-be-built first field group and the to-be-built second field group; group the read data based on the to-be-built first field group and the to-be-built second field group, to form field group data; perform, on the field group data according to the execution operations, join operations that meet the execution conditions, to obtain a query result; map the query result to an output field sequence; and send the output field sequence (Chowdhuri discloses a table in a typical relational database may contain anywhere from a few rows to millions of rows and read in the data from disk. A row is divided into fields or columns; each field represents one particular attribute of the given row. A row corresponding to an employee record, for example, may include information about the employee's ID Number, Last Name and First Initial, Position, Date Hired, Social Security Number, and Salary, which is multiple field group. A field group combines related fields together into a meaningful unit. Fields must be assigned to a field group before they can be used in queries. Indexes can be created on columns or groups of columns in a table. Select column name(s) from table name with (where condition) Group by column name(s) or field(s) or row(s), this may to be built first field group and second field group. A group by (also referred to herein as a "Group By") operation groups the orders by state and sums the order amount for each state. For example if a value within the first_name field appears in the table more than once, by using GROUP BY, it will be displayed only in a single row. The Group By operation essentially clones itself four ways so that each of the four Group By operators 454a, 454b, 454c, 454d will read the data from one of the four pipes and group the data in that pipe, (see Chowdhuri: Para. 0108-0116, 0121-0124, 0144-0153 and 0163). an operator tree of a parallel plan 450 for executing the same query based on partitioning the data and performing the grouping operation in parallel.  Performance as the advantages of performing relational operations (e.g., the grouping operation as shown at FIG. 4B) in parallel (execution operations) will usually outweigh the additional overhead of the parallel plan. For example, for join operations, the present invention provides for marshaling the data so that it matches the join predicate, which is data records   meeting the query condition from the database table. Perform the SQL grouping operations on each of the partitions separately and then simply merge data in order to obtain the desired result. A row corresponding to an employee record, for example, may include information about the employee's ID Number, Last Name and First Initial, Position, Date Hired, Social Security Number, and Salary, which is multiple field group. A field group combines related fields together into a meaningful unit. Fields must be assigned to a field group before they can be used in queries. Indexes can be created on columns or groups of columns in a table. Select column name(s) from table name with (where condition) Group by column name(s) or field(s) or row(s), this may to be built first field group and second field group. A group by (also referred to herein as a "Group By") operation groups the orders by state and sums the order amount for each state. For example if a value within the first_name field appears in the table more than once, by using GROUP BY, it will be displayed only in a single row. The Group By operation essentially clones itself four ways so that each of the four Group By operators 454a, 454b, 454c, 454d will read the data from one of the four pipes and group the data in that pipe. Query results using iterators, these iterators are self-contained software objects that accept a stream of rows from one, two, or multiple data sources, (see Chowdhuri: Para. 0109, 0124-0130, 0148-0153). Create the SQL Query object and execute it and the attributes in a list partition map to a specified set of literals for each partition. For example, a "state" column can be partitioned into East coast and West coast states, where the East coast partition is defined as; (‘NY’, ‘VA”)/output field and I/O is whether it is sequential or random, (see Chowdhuri: Para. 0061-0065, 0103, 0097-0114, 0130, 0159, 0234). This reads on the claim concept of read data corresponding to fields in the to-be-built first field group and the to-be-built second field group; group the read data based on the to-be-built first field group and the to-be-built second field group, to form field group data; perform, on the field group data according to the execution operations, join operations that meet the execution conditions, to obtain a query result; map the query result to an output field sequence; and send the output field sequence); and 
memories of the n servers form a distributed storage system, configured to store the data corresponding to the fields (Chowdhuri discloses users need a solution capable of handling complex queries and also having the ability to process large data sets for both local and distributed systems/ heterogeneous database servers, (see Chowdhuri: 0096-0103). This reads on the claim concept of memories of the n servers form a distributed storage system, configured to store the data corresponding to the fields). 
Regarding claim 22, (drawn server cluster): claim 22 is server cluster claim respectively that correspond to method of claim 11. Therefore, 22 is rejected for at least the same reasons as the method of 11.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhuri et al (US 2006/0218123 A1, hereinafter Chowdhuri), in view of Wroblewski et al. (US 2008/0071748 A1, hereinafter Wroblewski).
Regarding dependent claim(s) 9, Chowdhuri disclose the method as in claim 8. However, Chowdhuri does not appear to specifically disclose after the reading data of fields in the to-be-built first field group and the to-be-built second field group, further comprising: determining whether the execution conditions comprise a single table filtering condition; and if the execution conditions comprise the single table filtering condition, filtering the read data based on the single table filtering condition, wherein the grouping the read data based on the to-be-built first field group and the to-be-built second field group, to form field group data comprises: grouping filtered data based on the to-be-built first field group and the to-be-built second field group, to form the field group data.
In the same field of endeavor, Wroblewski discloses after the reading data of fields in the to-be-built first field group and the to-be-built second field group, further comprising: determining whether the execution conditions comprise a single table filtering condition; and if the execution conditions comprise the single table filtering condition (Wroblewski discloses the data elements may be arranged in a table having columns and rows, where each data unit has a number of data elements from a single column of the table (column-data stored in the database). When reading data from a data pack 221, the file system may only need to decompress the part of the data file associated with the relevant data pack. A field is a data structure for a single piece of data. For example, in a table called customer contact information, telephone number would likely be a field in a row that would also contain other fields such as street address and city. The data elements are grouped and stored in at least one data unit on the storage device. The pack rows may also be referred to as data pack groups or data unit groups (e.g., create a histogram for a given data pack and create a Pack-Pack Join object) (first field group and the to-be-built second field group). The data pack 221 may hold more or less records than described here, depending on the application. If the column contains less than 64 k of records, the column may be padded with null values to create a total of 64 k column, or the column may be left with less than 64 k of records, as an incomplete column. For example, to refine condition checking (e.g., exclusion of a data pack 221 when it is known that a specific value is not present within that data pack 221) and joining (e.g., exclusion of pairs of data packs 221 when their histograms are disjoint). The conditions and thresholds for archiving are variable and may be set to optimize the performance of the overall system. Query optimization involves simulating potential query execution plans to determine the optimal query execution plan to answer a query. A Graph Node may be two or more columns within a single table. The compression block 704a-n using a standard compression algorithm and filtered from the data, (see Wroblewski: Para. 0036-0047, 0053-0072, 0082-0091, 0098, 0139-0161, 0189-0204 and 0258). This reads on the claim concept of after the reading data of fields in the to-be-built first field group and the to-be-built second field group, further comprising: determining whether the execution conditions comprise a single table filtering condition; and if the execution conditions comprise the single table filtering condition). This reads on the claim concept of after the reading data of fields in the to-be-built first field group and the to-be-built second field group, further comprising: determining whether the execution conditions comprise a single table filtering condition; and if the execution conditions comprise the single table filtering condition),
Wherein the grouping the read data based on the to-be-built first field group and the to-be-built second field group, to form field group data comprises: grouping filtered data based on the to-be-built first field group and the to-be-built second field group, to form the field group data (The data elements are grouped and stored in at least one data unit on the storage device. The remaining filtered data may be provided as the filter output. The reconstruction information may include information on how to reconstruct the input data from the filtered data. The pack rows may also be referred to as data pack groups or data unit groups (e.g., create a histogram for a given data pack and create a Pack-Pack Join object) (first field group and the to-be-built second field group). The data pack 221 may hold more or less records than described here, depending on the application. If the column contains less than 64 k of records, the column may be padded with null values to create a total of 64 k column, or the column may be left with less than 64 k of records, as an incomplete column. For example, to refine condition checking (e.g., exclusion of a data pack 221 when it is known that a specific value is not present within that data pack 221) and joining (e.g., exclusion of pairs of data packs 221 when their histograms are disjoint). The conditions and thresholds for archiving are variable and may be set to optimize the performance of the overall system. Query optimization involves simulating potential query execution plans to determine the optimal query execution plan to answer a query. A Graph Node may be two or more columns within a single table. The compression block 704a-n using a standard compression algorithm and filtered from the data.  that the query execution steps include creating a memory buffer of limited size (e.g., 5 positions) and storing the grouping values of A, as well as the maximum value B for each group, (see Wroblewski: Para. 0036-0047, 0053-0072, 0082-0091, 0098, 0139-0161, 0189-0204, 0222-0227 and 0258-0270). This reads on the claim concept of this reads on the claim concept of Wherein the grouping the read data based on the to-be-built first field group and the to-be-built second field group, to form field group data comprises: grouping filtered data based on the to-be-built first field group and the to-be-built second field group, to form the field group data).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the built field group of Chowdhuri in order to have incorporated the filtering the data, as disclosed by Wroblewski, since both of these mechanisms are directed to a database GROUP BY statement whenever you have aggregate functions is essential. In most cases, when you need an aggregate function, you must add a GROUP BY clause in your query too. Assume you need a list composed of two fields. The first must contain a distinct first name of the employee and the second – the number of times this name is encountered in our database. The SELECT COUNT () function will do the job just fine. In order to get the total value of records in this table. Always include the field you have grouped your results by in the SELECT statement and you can insert first_name just before the COUNT part. Re-run to obtain a clear output with a straightforward interpretation. The query would run properly if you don’t include the grouped-by field in the SELECT statement, but this will not be valid in some other databases. There, it will be impossible to execute the query if written without the group-by column in the SELECT statement. So, please stick to this simple rule. It also improves the organization and readability of your output. Make this a habit from now on, and you will avoid facing messy situations when coding. SELECT something FROM a certain table WHERE certain conditions are met. GROUP the results BY a column and, possibly, ORDER them in a certain direction. The GROUP BY statement groups rows that have the same values into summary row. The GROUP BY statement is often used with aggregate functions (COUNT, MAX, MIN, SUM, AVG) to group the result-set by one or more columns. The database GROUP BY Clause is used to output a row across specified column values.  It is typically used in conjunction with aggregate functions such as SUM or Count to summarize values. In database groups are unique combinations of fields. Rather than returning every row in a table, when values are grouped, only the unique combinations are returned. The columns we want to summarize are listed, separated by commas, in the GROUP BY clause.  Second, this same list of columns must be listed in the select statement; otherwise the statement fails. The DISTINCT modifier stops at outputting a unique combination of rows, whereas, with the GROUP BY statement, we can calculate values based on the underlying filtered rows for each unique combination. The HAVING clause is used to filter groups according to the results of the aggregate functions. This makes it possible to solve problems such as select all orders that have more than two order detail lines. Incorporating the teachings of Wroblewski into Chowdhuri would produce the data elements are grouped and stored in at least one data unit. The information about the at least one data unit is gathered and stored in at least one information unit. The method comprises receiving the data query to be executed; using the information in the at least one information unit to optimize and execute the query; resolving the data query; and returning results of the data query for use by the data processing system, as disclosed by Wroblewski, (see Abstract). 
Regarding claim 20, (drawn server cluster): claim 20 is server cluster claim respectively that correspond to method of claim 9. Therefore, 20 is rejected for at least the same reasons as the method of 9.
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhuri et al (US 2006/0218123 A1, hereinafter Chowdhuri), in view of Chawda et al. (US 2016/0055207 A1, hereinafter Chawda).
Regarding dependent claim(s) 10, Chowdhuri disclose the method as in claim 8. However, Chowdhuri does not appear to specifically disclose wherein the execution conditions comprise a theta join execution condition and an equal join execution condition; and the performing, on the field group data according to the execution operations, join operations that meet the execution conditions, to obtain a query result comprises: performing a theta join on the field group data according to the execution operations, to obtain an intermediate result that meets the theta join execution condition; and performing, according to the execution operations, an equal join on the intermediate result and field group data on which the theta join is not performed, to obtain a query result that meets the equal join execution condition. 
In the same field of endeavor, Chawda discloses wherein the execution conditions comprise a theta join execution condition and an equal join execution condition; and the performing, on the field group data according to the execution operations, join operations that meet the execution conditions, to obtain a query result comprises: performing a theta join on the field group data according to the execution operations (Chawda discloses executing the multi-way interval join query on the one or more items of interval data via MapReduce to generate an output. all join conditions involving binary arithmetic operations (addition, subtraction, multiplication, and division) on real-valued data can be reduced to the three above-noted equations (including theta join/also referred to herein as an inequality join). Selecting one multiway interval join query from the multiple multi-way interval join queries. One or more items of data associated with the multi-way theta join query to one or more items of interval data (theta join on the field group data), (see Chawda: Para. 0014-0024 and 0038-0044). This reads on the claim concept of wherein the execution conditions comprise a theta join execution condition and an equal join execution condition; and the performing, on the field group data according to the execution operations, join operations that meet the execution conditions, to obtain a query result comprises: performing a theta join on the field group data according to the execution operations),
to obtain an intermediate result that meets the theta join execution condition; and performing, according to the execution operations, an equal join on the intermediate result and field group data on which the theta join is not performed, to obtain a query result that meets the equal join execution condition (Chawda discloses executes one or more interval join algorithms, and the resulting output generated by executing interval join query on the interval data is provided to component base on the condition of join operation. The converting one or more items of data associated with the multi-way theta join query to one or more items of interval data, as well as generating one or more items of intermediate data an include processing two-way inequality join. Selecting one multiway interval join query from the multiple multi-way interval join queries. One or more items of data associated with the multi-way theta join query to one or more items of interval data (theta join on the field group data), (see Chawda: Para. 0014-0024 and 0029-0044). This reads on the claim concept of to obtain an intermediate result that meets the theta join execution condition; and performing, according to the execution operations, an equal join on the intermediate result and field group data on which the theta join is not performed, to obtain a query result that meets the equal join execution condition).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the built field group of Chowdhuri in order to have incorporated the theta and equal join, as disclosed by Chawda, since both of these mechanisms are directed to Join is a combination of a Cartesian product followed by a selection process. A Join operation pairs two tuples from different relations, if and only if a given join condition is satisfied. Theta join combines tuples from different relations provided they satisfy the theta condition. When Theta join uses only equality comparison operator, it is said to be equijoin. A binary operation which allows you to combine join product and selection in one single statement. The goal of creating a join condition is that it helps you to combine the data from two or more DBMS tables. The tables in DBMS are associated using the primary key and foreign keys. THETA JOIN allows you to merge two tables based on the condition represented by theta. Theta joins work for all comparison operators. EQUI JOIN is done when a Theta join uses only the equivalence condition. A database GROUP BY statement whenever you have aggregate functions is essential. In most cases, when you need an aggregate function, you must add a GROUP BY clause in your query too. Assume you need a list composed of two fields. The first must contain a distinct first name of the employee and the second – the number of times this name is encountered in our database. The SELECT COUNT () function will do the job just fine. In order to get the total value of records in this table. Always include the field you have grouped your results by in the SELECT statement and you can insert first_name just before the COUNT part. Re-run to obtain a clear output with a straightforward interpretation. The query would run properly if you don’t include the grouped-by field in the SELECT statement, but this will not be valid in some other databases. There, it will be impossible to execute the query if written without the group-by column in the SELECT statement. So, please stick to this simple rule. It also improves the organization and readability of your output. Make this a habit from now on, and you will avoid facing messy situations when coding. SELECT something FROM a certain table WHERE certain conditions are met. GROUP the results BY a column and, possibly, ORDER them in a certain direction. The GROUP BY statement groups rows that have the same values into summary row. The GROUP BY statement is often used with aggregate functions (COUNT, MAX, MIN, SUM, AVG) to group the result-set by one or more columns. The database GROUP BY Clause is used to output a row across specified column values.  It is typically used in conjunction with aggregate functions such as SUM or Count to summarize values. In database groups are unique combinations of fields. Incorporating the teachings of Chawda into Chowdhuri would produce multi-way theta join query into a multi-way interval join query, and one or more items of data associated with the multi-way theta join query to one or more items of interval data; executing the multi-way interval join query on the one or more items of interval data, as disclosed by Chawda, (see Abstract). 
Regarding claim 21, (drawn server cluster): claim 21 is server cluster claim respectively that correspond to method of claim 10. Therefore, 21 is rejected for at least the same reasons as the method of 10.
                                                               Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164           

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164